DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 20 April 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action dated 12 January 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1: "wherein the joining structure is in contact with the terminalpad,” for further clarity. Note the deleted period “.” because claims can only be one sentence. 
Claim 9: “conductive pad” in line 6 should be “conductive pads” for further clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 mentions a side portion of the image sensor that is inclined, but an inclined surface was already mentioned in independent claim 17. It is unclear whether the claims are referring to the same surface or different surfaces. Claim 19 also mentions that the inclined side portion extends all the way to the top of the image sensor as opposed to partially extending up the image sensor as shown in figure 5 of the drawings. The examiner will interpret this claim as being the same structure as that mentioned in claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Niwa et al. (USPGPub 201000182498 A1) and Yi et al. (USPGPub 20110080516 A1).

Regarding claim 1, Lee teaches a semiconductor package, comprising: an image sensor chip (100) (see figure 5, substrate 100 (i.e. image sensor chip)); a transparent substrate (300) spaced apart from the image sensor chip (100) (see figure 5, transparent cover 300); a joining structure (400) in contact with a top surface of the image sensor chip (100) and a bottom surface of the transparent substrate (300), on an edge region of the top surface of the image sensor chip (100) (see figure 5, sealing pattern 400 (i.e. joining structure)); and a circuit substrate (200) electrically connected to the image sensor chip (100) (see figure 5, circuit board 200 attached to substrate 100 via solder bump 130); wherein the image sensor chip (100) comprises a terminal pad (120), which is on the edge region of the top surface of the image sensor chip (100) (see figure 5, electrode pad 120 (i.e. terminal pad)), and wherein the joining structure (400) is in contact with the terminal (120) (see figure 5, joining structure 400 in contact with pad 120), wherein the image sensor chip (100) comprises: a first surface (surface facing transparent substrate 300) adjacent to the transparent substrate (300), a second surface (bottom surface of 100) along the bottom of the image sensor chip (100); a third surface (surface where elements 160/140/150 are located) between the first surface and the second surface (see fig. 4 and 5); and an inclined surface (surface of 100 to left and right of circuit substrate 200) connecting the second surface to the third surface (see fig. 4 and 5), wherein the circuit substrate (200) is spaced apart from the inclined surface (see figure 5, chip 100 incline shape). However, Lee fails to explicitly teach a reinforcing substrate which is in contact with a bottom surface of the circuit substrate, and wherein the image sensor chip comprises a penetration electrode, which penetrates at least a portion of an internal portion of the image sensor chip, wherein the terminal pad is connected to the penetration electrode; and wherein the second surface in contact with the reinforcing substrate.
	However, Niwa teaches a reinforcing substrate (11) which is in contact with a bottom surface of the circuit substrate (13) (see figure 6, metal plate 11 (i.e. reinforcing substrate) in contact with PCB 13), and wherein the second surface is in contact with the reinforcing substrate (11) (see figure 6, bottom surface of image sensor chip 12 in contact with metal plate 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Niwa to further include a reinforcing substrate in order to provide stability to the device, allowing for a sturdier and longer lasting device. However, the combination fails to explicitly teach wherein the image sensor chip comprises a penetration electrode, which penetrates at least a portion of an internal portion of the image sensor chip, wherein the terminal pad is connected to the penetration electrode.
	However, Yi teaches wherein the image sensor chip (110) comprises a penetration electrode (140), which penetrates at least a portion of an internal portion of the image sensor chip (110), wherein the terminal pad (130) is connected to the penetration electrode (140) (see figure 1, penetration electrode 140 penetrating substrate 110). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Niwa to further include a penetration electrode in order to electrically connect the image sensor to the circuit board, allowing data to be transferred from the image sensor to the circuit board. 

Regarding claim 7, Lee as modified by Niwa and Yi teaches the semiconductor package of claim 1, wherein the reinforcing substrate (Niwa 11) supports the circuit substrate (Niwa 13) (Niwa, see figure 6, metal plate 11 (i.e. reinforcing substrate) in contact with PCB 13).

Regarding claim 8, Lee as modified by Niwa and Yi teaches the semiconductor package of claim 1, further comprising: a conductive pad (Lee, pad located between 130 and 200, 150) and a solder ball (Lee 130) between the third surface (surface where elements 160/140/150 are located) and the circuit substrate (Lee 200), wherein the conductive pad (Lee, located between 130 and 200. 150) and the solder ball (Lee 130) are spaced apart from the inclined surface of the image sensor chip (Lee 100) (Lee, see figure 5, conductive pad (located between 130 and 200), 150 and solder bump 130). 

Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Niwa et al. (USPGPub 201000182498 A1) and Yi et al. (USPGPub 20110080516 A1) as applied to claim 1 above, and further in view of Maeda et al. (USPGPub 20040077121 A1).

Regarding claim 2, Lee as modified by Niwa and Yi teaches a joining structure comprising an adhesive layer (Lee, see figure 5, sealing pattern 400). However, the combination fails to explicitly teach wherein the joining structure comprises a spacer.
	However, Maeda teaches wherein the joining structure comprises a spacer (203S) and an adhesive layer (207) which is between the spacer (203S) and the image sensor chip (100) (see figure 1A, joining structure comprising spacer 203S and adhesive layer 207). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Niwa, and Yi to incorporate the teachings of Maeda to further include a spacer in the joining structure because [i]t is desirable that the translucent member should be connected to the semiconductor substrate with a spacer. Consequently, precision in the dimension of the gap can be enhanced and it is possible to obtain a solid-state imaging device which has an excellent optical characteristic at a low cost (Maeda ¶50).

Regarding claim 3, Lee as modified by Niwa, Yi, and Maeda teaches the semiconductor package of claim 2, wherein the spacer (Maeda 203S) has a concave bottom surface (Maeda, see figure 51A-F, 52, and 53A, convex spacer in 51B), and wherein the adhesive layer (Maeda 207) is between the concave bottom surface of the spacer (Maeda 203S) and the image sensor chip (Maeda 100) (Maeda, see figure 51A-F, 52, and 53A, convex spacer in 51B, connected to CCD 100 with adhesive layer 207). 

Regarding claim 4, Lee as modified by Niwa, Yi, and Maeda teaches the semiconductor package of claim 2, wherein the spacer (Maeda 203S) comprises a first spacer in contact with the bottom surface of the transparent substrate (Maeda 201) and a second spacer in contact with the top surface of the image sensor chip (Maeda 100) (Maeda, ¶218, bonding of a glass substrate and a spacer and bonding of a spacer and an IT-CCD substrate), wherein the first spacer (Maeda 203S) comprises a plurality of patterns spaced apart from each other (Maeda, ¶652, a spacer 203S having a pattern formed thereon is stuck to a glass substrate 201), and wherein the adhesive layer (Maeda 207) is between and in contact with the first and second spacers (Maeda, see figure 27B, spacer 203S, pad BP (i.e. second spacer using broadest reasonable definition of spacer, a device or piece used to create or maintain a desired amount of space), and adhesive 207), and wherein the adhesive layer (Maeda 207/202) at least partially fills a space between the patterns (Maeda, ¶656, thereafter, an adhesive 202 is applied onto the surface of the spacer 203S subjected to the patterning). 

Regarding claim 5, Lee as modified by Niwa, Yi, and Maeda teaches the semiconductor package of claim 2, wherein the spacer (Maeda 203S) comprises one of polyimide and photoresist (Maeda, ¶594, it is possible to properly select, as a spacer, a 42-alloy, metal, a glass, photosensitive polyimide and a polycarbonate resin in addition to a silicon substrate in all of the embodiments), and wherein the adhesive layer (Lee 400) comprises epoxy resin (Lee, col.5, lines 42-43, the sealing pattern 400 is formed of epoxy resin). 

Regarding claim 10, Lee as modified by Niwa and Yi teaches and image sensor chip (Lee 100), a transparent substrate (Lee 300), and a joining structure (Lee 400) (see figure 5). However, the combination fails to explicitly teach wherein a distance between the image sensor chip and the transparent substrate ranges from 10 µm to 150 µm, and wherein a width of the joining structure ranges from 30 µm to 450 µm.
	However, Maeda teaches wherein a distance between the image sensor chip (100) and the transparent substrate (201) ranges from 10 µm to 150 µm (¶202, It is desirable that the spacer should have a height of 0.088 mm or more in order to prevent the generation of the image noise and should be 0.12 mm or less in order to increase a productivity of the formation of the spacer), and wherein a width of the joining structure (203S/207) ranges from 30 µm to 450 µm (¶196, It is desirable that the spacer width should be set to be approximately 100 to 500 .mu.m).
	It would have been obvious to some of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Niwa, and Yi to incorporate the teachings of Maeda to provide specific measurements, such as those mentioned above, for the package because doing so would increase the productivity of the formation of the spacer and, [i]f the spacer width is smaller than 100 .mu.m, there is a possibility that sealing might be insufficient, and furthermore, a defective strength might be generated. If the spacer width is more than 500 .mu.m, furthermore, there is a problem in that a division (the number of units which can be taken out of one wafer) is decreased and a size cannot be reduced (Maeda ¶196).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Niwa et al. (USPGPub 201000182498 A1) and Yi et al. (USPGPub 20110080516 A1) as applied to claim 1 above, and further in view of Kobayashi (WO 2019026717 A1).

Regarding claim 6, Lee as modified Niwa and Yi teaches wherein the image sensor chip (Lee 100) is spaced apart from the bottom surface of the transparent substrate (Lee, see figure 5, air cavity 500 creating space between image sensor chip 100 and transparent cover 300) and wherein the central region (Lee 110) of the image sensor is spaced apart from the joining structure (Lee 400) (Lee, see figure 5, air cavity 500 creating space between central portion of the image sensor 110 and the sealing pattern 400). However, the combination fails to explicitly teach a micro lens array on the top surface of the image sensor chip; and a color filter array between the micro lens array and the image sensor chip, wherein the micro lens array is spaced apart from the bottom surface of the transparent substrate, and wherein the micro lens array and the color filter array are spaced apart from the joining structure. 
However, Kobayashi teaches a micro lens array (29) on the top surface of the image sensor chip (32) (see figure 1, microlenses 29); and a color filter array (30) between the micro lens array (29) and the image sensor chip (32) (see figure 1, color filter 30), wherein the micro lens array (29) is spaced apart from the bottom surface of the transparent substrate (27) (see figure 1), and wherein the micro lens array (29) and the color filter array (30) are spaced apart from the joining structure (28) (see figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Niwa, and Yi to incorporate the teachings of Kobayashi to further include a color filter in order to capture color information, allowing the device to create color images; and to include microlenses in order to condense light onto the photosensor, allowing for a stronger signal to be received. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Niwa et al. (USPGPub 201000182498 A1) and Yi et al. (USPGPub 20110080516 A1) as applied to claim 1 above, and further in view of Ikeda (JP 2004063753 A).

Regarding claim 9, Lee as modified by Niwa and Yi teaches the semiconductor package of claim 1, further comprising: an insulating layer (Lee 140) between the image sensor chip (Lee 100) and the circuit substrate (Lee 200) (Lee, see figure 5, insulation layer 140 between substrate 100 and circuit board 200); and conductive pads (Lee 150 and the pad located between 130 and 200), which are respectively on a bottom surface of the image sensor chip (lee 100) and a top surface of the circuit substrate (Lee 200) (Lee, see figure 5, seed metal 150 (i.e. conductive pad) and the conductive pad between 130 and 200), wherein the conductive pad (Lee 150) is connected to one of a solder ball, a conductive bump, an anisotropic conductive film, or a non-conductive film (Lee 130) (Lee, see figure 5, solder bump 130 between two conductive pads). However, the combination fails to explicitly teach wherein the insulating layer is between and is in contact with the conductive pads.
	However, Ikeda teaches wherein the insulating layer (31) is between and is in contact with the conductive pads (26/27) and in contact with the conductive bump (3) (see figure 2b, insulating layer 31 in contact with conductive pads 26 and 27 as well as conductive bump 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Niwa, and Yi to incorporate the teachings of Ikeda to further include an insulating layer between the two pads in order to prevent unwanted electrical connections, allowing for a more efficient device.

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Kobayashi (WO 2019026717 A1), Niwa et al. (20100182948 A1), and Maeda et al. (USPGPub 20040077121 A1).

Regarding claim 11, Lee teaches a semiconductor package, comprising: an image sensor chip (100) comprising a central region (110) and a peripheral region (where joining structure and terminal pad are located) which encloses the central region (110) in a plan view (see figure 5, substrate 100 (i.e. image sensor chip) having a central region comprising micro-elements 110 and a peripheral region surrounding that), a transparent substrate (300) on the image sensor chip (100) (see figure 5, transparent cover 300); a joining structure (400) in the peripheral region that connects the image sensor chip (100) to the transparent substrate (300) (see figure 5, sealing pattern 400); a circuit substrate (200) electrically connected to the image sensor chip (100) (see figure 5, circuit board 200); an insulating layer (140) between the image sensor chip (100) and the circuit substrate (200) (see figure 5, insulating layer 140); wherein the joining structure (400) comprises an adhesive layer (see figure 5, sealing pattern 400); wherein the image sensor chip (100) comprises: a first surface (surface facing transparent substrate 300) adjacent to the transparent substrate (300), a second surface (bottom surface of 100) along the bottom of the image sensor chip (100); a third surface (surface where elements 160/140/150 are located) between the first surface and the second surface (see fig. 4 and 5); and an inclined surface (surface of 100 to left and right of circuit substrate 200) connecting the second surface to the third surface (see fig. 4 and 5), wherein the circuit substrate (200) is spaced apart from the inclined surface (see figure 5, chip 100 incline shape). However, Lee fails to explicitly teach wherein the central region is a pixel region, a microlens and a color filter on the image sensor chip; a reinforcing substrate which is in contact with a bottom surface of the circuit substrate and is overlapped with at least the pixel region in a vertical direction that is substantially perpendicular to the image sensor chip, wherein the second surface is in contact with the reinforcing substrate, and wherein the joining structure comprises a spacer. 
	However, Kobayashi teaches a pixel region and a peripheral region which encloses the pixel region in a plan view (¶39, The semiconductor chip 32 is, for example, a CMOS image sensor, a CCD image sensor, or the like, and the pixel region is a region having a plurality of conversion elements for converting incident light into electric charges, a plurality of transistors, and the like), and a microlens (29) and a color filter (30) on the image sensor chip (32) (see figure 1, microlens 29 and color filter 30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Kobayashi to further include an array of pixels because it is well known in the art of digital imagers and to further include a color filter in order to capture color information, allowing the device to create color images; and to include microlenses in order to condense light onto the photosensor, allowing for a stronger signal to be received. However, the combination fails to explicitly teach a reinforcing substrate which is in contact with a bottom surface of the circuit substrate and is overlapped with at least the pixel region in a vertical direction that is substantially perpendicular to the image sensor chip, wherein the second surface is in contact with the reinforcing substrate, and wherein the joining structure comprises a spacer.
	However, Niwa teaches a reinforcing substrate (11) which is in contact with a bottom surface of the circuit substrate (13) and is overlapped with at least the pixel region in a vertical direction that is substantially perpendicular to the image sensor chip (12) (see figure 6, metal plate 11 (i.e. reinforcing substrate) in contact with PCB 13), and wherein the second surface is in contact with the reinforcing substrate (11) (see figure 6, metal plate 11 (i.e. reinforcing substrate) in contact with image sensor 12).
	It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Kobayashi to incorporate the teachings of Niwa to further include a reinforcing substrate in order to provide stability to the device, allowing for a sturdier and longer lasting device. However, the combination fails to explicitly teach wherein the joining structure comprises a spacer.
	However, Maeda teaches wherein the joining structure comprises a spacer (203S) and an adhesive layer (207) which is between the image sensor chip (100) or the transparent substrate (201) and the spacer (203S) (see figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Niwa, and Yi to incorporate the teachings of Maeda to further include a spacer in the joining structure because [i]t is desirable that the translucent member should be connected to the semiconductor substrate with a spacer. Consequently, precision in the dimension of the gap can be enhanced and it is possible to obtain a solid-state imaging device which has an excellent optical characteristic at a low cost (Maeda ¶50).

Regarding claim 13, Lee as modified by Kobayashi, Niwa, and Maeda teaches the semiconductor package of claim 11, wherein a side surface of the image sensor chip (Lee 100), a side surface of the transparent substrate (Lee 300), and an outer side surface of the joining structure (Lee 400) are coplanar with each other (Lee, see figure 5).

Regarding claim 14, Lee as modified by Kobayashi, Niwa, and Maeda teaches the semiconductor package of claim 11, wherein the joining structure (Lee, see figure 5, sealing pattern 400) is spaced apart from the pixel region (Kobayashi, ¶39, The semiconductor chip 32 is, for example, a CMOS image sensor, a CCD image sensor, or the like, and the pixel region is a region having a plurality of conversion elements for converting incident light into electric charges, a plurality of transistors, and the like).

Regarding claim 15, Lee as modified by Kobayashi, Niwa, and Maeda teaches the semiconductor package of claim 11, wherein the micro lens (Lee 110) is spaced apart from the transparent substrate (Lee 300), the semiconductor package has a cavity (Lee 500) between the transparent substrate (Lee 300) and the image sensor chip (Lee 100) including the micro lens (Lee 110) (Lee, air cavity 500 creating space between micro-elements 110 and transparent cover 300).

Regarding claim 16, Lee as modified by Kobayashi, Niwa, and Maeda teaches the semiconductor package of claim 11, wherein the spacer (Maeda 203S) has a concave bottom surface (Maeda, see figure 51A-F, 52, and 53A, convex spacer in 51B), and wherein the adhesive layer (Maeda 207) at least partially fills a gap defined by the concave bottom surface of the spacer (Maeda 203S) (Maeda, see figure 51A-F, 52, and 53A, convex spacer in 51B, connected to CCD 100 with adhesive layer 207).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Kobayashi (WO 2019026717 A1), Niwa et al. (20100182948 A1), and Maeda et al. (USPGPub 20040077121 A1) as applied to claim 11 above, and further in view of Yi et al. (USPGPub 20110080516 A1).

Regarding claim 12, Lee as modified by Kobayashi and Niwa teaches the semiconductor package of claim 11, further comprising: a terminal pad (Lee 120) in the peripheral region and on a top surface of the image sensor chip (Lee 100) (Lee, see figure 5, pad electrode 120 (i.e. terminal pad)). However, the combination fails to explicitly teach a penetration electrode in the peripheral region that penetrates the image sensor chip and is connected to the terminal pad.
	However, Yi teaches a penetration electrode (140) in the peripheral region that penetrates the image sensor chip (110) and is connected to the terminal pad (130) (see figure 1, penetration electrode 140 penetrating substrate 110 and in contact with electrode pad 130).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Kobayashi, and Niwa to further include a penetration electrode in order to electrically connect the image sensor to the circuit board, allowing data to be transferred from the image sensor to the circuit board.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Niwa et al. (USPGPub 20100182498 A1), Kobayashi (WO 2019026717 A1), and Maeda et al. (USPGPub 20040077121 A1).

Regarding claim 17, Lee teaches a semiconductor package, comprising: a transparent substrate (see figure 5, transparent cover 300), a circuit substrate (200) spaced apart from the transparent substrate (300) in a first direction perpendicular to a bottom surface of the transparent substrate (300) (see figure 5, circuit board 200 spaced away from transparent cover 300); an image sensor chip (100) between the transparent substrate (300) and the circuit substrate (200)(see figure 5, substrate 100 (i.e. image sensor chip and circuit board 200); a terminal pad (120) on an edge region of the top surface of the image sensor chip (100) (see figure 5, pad electrode 120 (i.e. terminal pad)); a connection structure that electrically connects the image sensor chip to the circuit substrate (see figure 5, connection structure comprising solder bump 130 and two pads) and a joining structure (400) on the edge region of the top surface of the image sensor chip (100) and in contact with the bottom surface of the transparent substrate (300) and the top surface of the image sensor chip (100) (see figure 5, sealing pattern 400), wherein the joining structure comprises an adhesive layer (see figure 5, sealing pattern 400); wherein a width of the joining structure (400) in a second direction perpendicular to the first direction is larger than a width of the terminal pad (120) in the second direction (see figure 5, sealing pattern 400 (i.e. joining structure) completely covering and extending past pad electrode 120 in both directions), and wherein the image sensor chip (100) comprises: a first surface (surface facing transparent substrate 300) adjacent to the transparent substrate (300), a second surface (bottom surface of 100) along the bottom of the image sensor chip (100); a third surface (surface where elements 160/140/150 are located) between the first surface and the second surface (see fig. 4 and 5); and an inclined surface (surface of 100 to left and right of circuit substrate 200) connecting the second surface to the third surface (see fig. 4 and 5), wherein the circuit substrate (200) is spaced apart from the inclined surface (see figure 5, chip 100 incline shape). However, Lee fails to explicitly teach the semiconductor package comprising: a transparent substrate comprising an infrared light cut filter; the image sensor chip comprising a micro lens array and a color filter array on a center region of a top surface thereof; a penetration electrode that penetrates the image sensor chip and is connected to the terminal pad; the connection structure that electrically connects the penetration electrode to the circuit substrate; a reinforcing substrate which is in contact with a bottom surface of the circuit substrate, wherein the joining structure comprises a spacer; and wherein the second surface is in contact with the reinforcing substrate. 
	However, Niwa teaches the semiconductor package comprising: a transparent substrate (15) comprising an infrared light cut filter (see figure 6, infrared cut filter 15); a reinforcing substrate (11) which is in contact with a bottom surface of the circuit substrate (13) (see figure 6, metal plate 11 (i.e. reinforcing substrate) in contact with PCB 13), and wherein the second surface is in contact with the reinforcing substrate (11) (see figure 6, metal plate 11 (i.e. reinforcing substrate) in contact with image sensor 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Niwa to further include an IRCF to prevent IR radiation from entering the device, allowing the device to stay cool and not overheat; and to include a reinforcing substrate in order to provide stability to the device, allowing for a sturdier and longer lasting device. However, the combination fails to explicitly teach a micro lens array and a color filter array on a center region of the image sensor chip; a penetration electrode that penetrates the image sensor chip and is connected to the terminal pad; a connection structure that electrically connects the penetration electrode to the circuit substrate, and wherein the joining structure comprises a spacer. 
	However, Kobayashi teaches a micro lens array (29) and a color filter array (30) on a center region of the image sensor chip (32) (see figure 1, microlens array 29 and color filter 30); a penetration electrode (26) that penetrates the image sensor chip (32) and is connected to the terminal pad (pad shown in figure 1) (see figure 1, through electrode 26 attached to pad on top of layer 12); and a connection structure (31) that electrically connects the penetration electrode (26) to the circuit substrate (see figure 1, external terminal 31; and ¶50, by providing a large number of external terminals 31 and connecting the external terminals 31 to the memory, it is possible to connect to the memory with multiple electrodes, and it is possible to achieve low power consumption and high speed). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee and Niwa to incorporate the teachings of Kobayashi to further include a color filter in order to capture color information, allowing the device to create color images; and to include a penetration electrode in order to electrically connect the image sensor to the circuit board, allowing data to be transferred from the image sensor to the circuit board. However, the combination fails to explicitly teach wherein the joining structure comprises a spacer. 
	However, Maeda teaches wherein the joining structure comprises a spacer (203S) and an adhesive layer (207) which is between the image sensor chip (100) or the transparent substrate (201) and the spacer (203S) (see figure 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Niwa, and Yi to incorporate the teachings of Maeda to further include a spacer in the joining structure because [i]t is desirable that the translucent member should be connected to the semiconductor substrate with a spacer. Consequently, precision in the dimension of the gap can be enhanced and it is possible to obtain a solid-state imaging device which has an excellent optical characteristic at a low cost (Maeda ¶50).

Regarding claim 18, Lee as modified by Niwa, Kobayashi, and Maeda teaches the semiconductor package of claim 17, wherein a side surface of the image sensor chip (Lee 100), a side surface of the transparent substrate (Lee 300), and an outer side surface of the joining structure (Lee 400) are coplanar with each other (Lee, see figure 5).

Regarding claim 19, (see 112(b) rejection) Lee as modified by Niwa, Kobayashi, and Maeda teaches the semiconductor package of claim 17, wherein the image sensor chip (Lee 100) is partially extended in the first direction (Lee, see figure 5, substrate 100 shape), wherein a side portion of the image sensor chip (Lee 200) extending in the first direction is inclined at an angle to the top surface of the image sensor chip (Lee 200) (Lee, see figure 5, substrate 100 shape), and wherein the circuit substrate (Lee 200) is spaced apart from the side portion of the image sensor chip (Lee 100) (Lee, see figure 5, circuit board 200).

Regarding claim 20, Lee as modified by Niwa, Kobayashi, and Maeda teaches the semiconductor package of claim 17, wherein a thickness of the circuit substrate (Lee 200) is smaller than a thickness of the image sensor chip (Lee 100) (Lee, see figure 5, substrate 100 and circuit board 200).

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 20 April 2022, with respect to the rejections of claims 1, 11, and 17 under 35 U.S.C. 103 as being unpatentable over  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 7589422 B2) in view of Niwa et al. (USPGPub 201000182498 A1) and Yi et al. (USPGPub 20110080516 A1); Lee et al. (U.S. Patent No. 7589422 B2) in view of Kobayashi (WO 2019026717 A1) and Niwa et al. (20100182948 A1); and Lee et al. (U.S. Patent No. 7589422 B2) in view of Niwa et al. (USPGPub 20100182498 A1) and Kobayashi (WO 2019026717 A1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878          

/JENNIFER D BENNETT/Examiner, Art Unit 2878